Dismissed and Opinion Filed October 5, 2018




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01134-CV

                      IN RE DEDERIAN DEMOND HERRON, Relator

                 Original Proceeding from the 200th Judicial District Court
                                   Travis County, Texas

                             MEMORANDUM OPINION
                           Before Justices Lang, Myers, and Whitehill
                                  Opinion by Justice Whitehill
       Before the Court is relator’s September 28, 2018 “Plaintiff’s Original Petition,” which we

treat as a petition for writ of mandamus. In this original proceeding, relator seeks relief against

the Texas Comptroller of Public Accounts. This Court does not have jurisdiction to issue a writ

of mandamus against the Texas Comptroller of Public Accounts. Ex parte Springsteen, 506
S.W.3d 789, 794 (Tex. App.—Austin 2016, pet. denied) (only the Texas Supreme Court has

jurisdiction to issue a writ against the comptroller); In re Smith, 333 S.W.3d 582, 585 (Tex. 2011)

(same) (citing TEX. CONST. art. V, § 3; TEX. GOV’T CODE § 22.002(c); AT & T Consultants, Inc.

v. Sharp, 904 S.W.2d 668, 672 (Tex. 1995)). Accordingly, we dismiss relator’s petition for writ

of mandamus for want of jurisdiction.



                                                  /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE
181134F.P05